     Case 1:14-md-02542-VSB-SLC Document 900 Filed 04/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                             CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                       CASE MANGEMENT SCHEDULING ORDER




SARAH L. CAVE, United States Magistrate Judge.

         The discovery conference currently scheduled for Friday, April 3, 2020 at 10:00 am is

ADJOURNED until May 4, 2020 at 10:15 am.

         Per the case management schedule (ECF No. 887), the parties must meet and confer on

any questions concerning Keurig’s reproduced data and submit a joint letter to the Court listing

any outstanding data disputes to be resolved by the Court by April 30, 2020.

         The parties are directed to call into the Court’s conference line at 866-390-1828, access

code 380-9799, at the scheduled time.




Dated:          New York, New York
                April 2, 2020                        SO ORDERED




                                                 1
